Filed 4/26/22 P. v. Binns CA2/7
(opinion on transfer from Supreme Court)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                   B301959

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. SA028021)
         v.

KEYRON LAMONT BINNS,

         Defendant and Appellant.


         APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Leslie A. Swain, Judge. Affirmed.
         Gail Harper, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General,
Lance E. Winters, Chief Assistant Attorney General, Susan
Sullivan Pithey, Senior Assistant Attorney General, Charles S.
Lee, Chung L. Mar and Amanda Lopez, Deputy Attorneys
General, for Plaintiff and Respondent.
                   _________________________

       Keyron Lamont Binns, convicted in 1997 of attempted
willful, deliberate and premediated murder (Pen. Code, §§ 187,
subd. (a), 664)1 and other serious felonies, appealed the superior
court’s order summarily denying his petition for resentencing,
contending the court erred in ruling section 1170.95 did not apply
to attempted murder. We affirmed the order based on prior
decisions from this and other courts of appeal that had rejected
identical arguments.
       After granting Binns’s petition for review, the Supreme
Court transferred the case to us with directions to vacate our
prior decision and reconsider Binns’s appeal in light of Senate
Bill No. 775 (Stats. 2021, ch. 551) (Senate Bill 775) and People v.
Lewis (2021) 11 Cal.5th 952 (Lewis). In supplemental briefing
Binns again argues the case should be remanded for the superior
court to appoint counsel, issue an order to show cause and
conduct an evidentiary hearing.
       The Attorney General acknowledges, in light of Senate
Bill 775’s amendments to section 1170.95, it was error for the
court to rule on Binns’s petition before briefing by the prosecutor
and Binns, but argues any error was harmless because Binns is
ineligible for resentencing as a matter of law. We agree with the
Attorney General and affirm the order denying Binns’s petition:
Binns’s jury was not instructed on the natural and probable
consequences doctrine, and the jury’s finding of premeditation
necessarily means it concluded he had acted with express malice

1     Statutory references are to this code.



                                 2
when committing the crime, making Binns ineligible for
resentencing under section 1170.95 as a matter of law.2
      FACTUAL AND PROCEDURAL BACKGROUND
       1. Binns’s Conviction for Attempted Murder
       A summary of the evidence presented at Binns’s trial is
contained in the Report and Recommendation of United States
Magistrate Judge, filed October 17, 2001, recommending the
denial of his petition for writ of habeas corpus filed in United
States District Court, which Binns attached as one of the exhibits
to his petition for resentencing.3 According to the magistrate
judge, the evidence established that Nichelle Shaw was sitting in
her car in the drive-through line at a restaurant at 2:45 a.m. on
January 27, 1997 when Binns, pointing a nine-millimeter
handgun, and a confederate (who was never identified)
approached, forced their way into the car and drove off with her.
As they drove, Binns demanded all of Shaw’s money and then
insisted that Shaw take the men somewhere to get more money.
She complied and took them to her uncle’s home.

2     We augmented the record on our own motion to incorporate
the record on appeal from People v. Binns, B119375, which
includes the jury instructions and jury verdicts. (Cal. Rules of
Court, rule 8.155(a)(1)(A).)
3      The magistrate judge based his factual summary on this
court’s opinion affirming Binns’s convictions (People v. Binns
(Jan. 26, 1999, B119374) [nonpub. opn.]), noting Binns had
“failed to rebut these findings with clear and convincing evidence;
therefore, the findings are presumed to be correct.”
      Binns, who also attached the district court’s order adopting
the magistrate judge’s recommendation and denying the petition
for writ of habeas corpus, explained the exhibits “provide[]
insight into this Petition.”



                                 3
       The men entered the uncle’s home with Shaw and held the
occupants—Shaw’s uncle, Malcolm Hardaway, her aunt, Odessa
Hardaway, and three cousins—at gunpoint. They took jewelry
and other property from the family members. During the several
hours the assailants remained in the residence, Binns struck
Malcolm Hardaway at least twice and sexually assaulted Shaw.
       When Binns attempted to tie the victims with an extension
cord, Malcolm Hardaway, fearing he would be killed, attempted
to escape through the front door. Both of the perpetrators
followed Hardaway to the porch. A scuffle ensued. Odessa
Hardaway was able to lock the men outside and called the police
emergency number.
       During the altercation outside the doorway, Hardaway was
able to kick Binns’s gun to the curb and ran down the street.
Binns yelled, “Smoke that fool,”4 and Binns’s confederate fired
several shots at Hardaway but missed.
       As the police approached with sirens sounding, Binns and
his companion fled to another street, where they approached
Francisco Franco at gunpoint, took Franco’s car and wallet and
fled the area.
       At the Hardaway residence the police recovered Binns’s
jacket, which contained his driver’s license. The victims
identified Binns as their assailant from the driver’s license
photograph.
       In addition to attempted willful, deliberate and
premeditated murder, Binns was charged with, and convicted of,
two counts of carjacking, kidnapping for robbery, five counts of
robbery, and sexual battery. The jury found true the allegation

4     In our opinion we stated, “One of the robbers yelled, ‘smoke
that fool,’” rather than identifying Binns as the speaker.



                                4
Binns had used a firearm in the commission of one of the
carjackings and four of the robberies, but not the attempted
murder.
       We affirmed Binns’s convictions but remanded for
resentencing. (People v. Binns (Jan. 26, 1999, B119375) [nonpub.
opn.].) On remand the court sentenced Binns to an aggregate
indeterminate state prison term of 195 years to life. We affirmed
the judgment. (People v Binns (Apr. 17, 2000, B130456) [nonpub.
opn.].)
      2. Binns’s Petition for Resentencing
       On August 5, 2019 Binns, representing himself, petitioned
for resentencing under section 1170.95, filing both a multipage
typed document with a supporting memorandum and the printed
form petition used by many inmates. On the printed form Binns
checked boxes stating, “I could not now be convicted of 1st or 2nd
degree murder because of changes made to Penal Code §§ 188
and 189, effective January 1, 2019”; “I was not the actual killer,”
inserting “I was not the Shooter”; and “I was not a major
participant in the felony or I did not act with reckless
indifference to human life during the course of the crime or
felony.” He did not check boxes stating that he had been charged
in a complaint, information or indictment that would allow his
prosecution under the natural and probable consequences
doctrine or that he had been convicted at trial under the natural
and probable consequences doctrine or the box declaring he had
not, with the intent to kill, aided or abetted the actual shooter.
Binns also did not check the box requesting appointment of
counsel, although in the body of his memorandum in support of
the petition he did indicate, “appointment of counsel is
requested.”



                                 5
      The superior court summarily denied the petition on
September 16, 2019, ruling Binns was ineligible for resentencing
because he had not been convicted of murder. Binns filed a
timely notice of appeal.
                           DISCUSSION
      1. Senate Bill No. 1437, Senate Bill 775 and the
         Section 1170.95 Petition Procedure
       Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018,
ch. 1015) (Senate Bill 1437) substantially modified the law
relating to accomplice liability for murder, eliminating the
natural and probable consequences doctrine as a basis for finding
a defendant guilty of murder (People v. Gentile (2020) 10 Cal.5th
830, 842-843) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e); see Lewis, supra, 11 Cal.5th at p. 957.)
It also authorized, through new section 1170.95, an individual
convicted of felony murder or murder based on the natural and
probable consequences doctrine to petition the sentencing court to
vacate the conviction and be resentenced on any remaining
counts if he or she could not now be convicted of murder because
of Senate Bill 1437’s changes to the definitions of the crime.
(See Lewis, at p. 957; Gentile, at p. 843.) As amended by Senate
Bill 775, effective January 1, 2022, these ameliorative changes to
the law now expressly apply to attempted murder and voluntary
manslaughter.
       If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he or
she is eligible for relief (§ 1170.95, subd. (b)(1)(A)), the court must
appoint counsel to represent the petitioner, if requested
(§ 1170.95, subd. (b)(3)), and direct the prosecutor to file a




                                  6
response to the petition, permit the petitioner to file a reply and
determine if the petitioner has made a prima facie showing that
he or she is entitled to relief. (§ 1170.95, subd. (c); see Lewis,
supra, 11 Cal.5th at pp. 962-963.)
      If the section 1170.95, subdivision (c), prima facie showing
has been made, the court must issue an order to show cause and
hold an evidentiary hearing to determine whether to vacate the
murder, attempted murder or manslaughter conviction and
resentence the petitioner on any remaining counts. (§ 1170.95,
subd. (d)(1).) At the hearing the prosecutor has the burden of
proving, “beyond a reasonable doubt, that the petitioner is guilty
of murder or attempted murder under California law as amended
by the changes to Section 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (d)(3).) The court may consider evidence
previously admitted at any prior hearing or trial “that is
admissible under current law,” including testimony and
stipulated evidence. (Ibid.) The petitioner and the prosecutor
may also offer new or additional evidence. (Ibid.)
      2. Binns Is Ineligible for Resentencing as a Matter of Law
       Under Lewis, supra, 11 Cal.5th 952, decided two months
after our original decision affirming the order summarily denying
Binns’s petition for resentencing, once a petitioner files a facially
sufficient petition under section 1170.95 and requests
appointment of counsel, the superior court must appoint counsel
before performing any prima facie review under section 1170.95,
subdivision (c). (Lewis, at p. 963 [“petitioners who file a
complying petition requesting counsel are to receive counsel upon
filing of a compliant petition”].) And, as discussed, among other
changes, Senate Bill 775 amended section 1170.95,
subdivision (a), to expressly permit relief for petitioners convicted



                                  7
of “attempted murder under the natural and probable
consequences doctrine” if they could not now be convicted of
attempted murder because of changes to sections 188 and 189
effected by Senate Bill 1437.
       In light of Lewis and Senate Bill 775, it may have been
error to summarily deny Binns’s petition for resentencing without
appointing counsel and permitting an initial round of briefing.
We say “may have been,” rather than “was,” because Binns’s
failure to check boxes on his form petition establishing his
eligibility for relief arguably would have justified the superior
court in immediately denying his petition without prejudice
pursuant to section 1170.95, subdivision (b)(2).
       But even if error occurred, a remand is not necessary in
this case. Although the superior court may not engage in judicial
factfinding or make credibility decisions prior to issuing an order
to show cause, under Lewis, supra, 11 Cal.5th at page 971, “[t]he
record of conviction will necessarily inform the trial court’s prima
facie inquiry under section 1170.95, allowing the court to
distinguish petitions with potential merit from those that are
clearly meritless.” The Lewis Court also held a superior court’s
procedural errors prior to assessing whether a petitioner has
made a prima facie showing of entitlement to relief pursuant to
section 1170.95, subdivision (c), is state law error only,
reviewable for prejudice under the harmless error standard of
People v. Watson (1956) 46 Cal.2d 818. (Lewis, at pp. 957, 973-
974.) Specifically, “a petitioner ‘whose petition is denied before
an order to show cause issues has the burden of showing “it is
reasonably probable that if [he or she] had been afforded
assistance of counsel his [or her] petition would not have been
summarily denied without an evidentiary hearing.”’” (Id. at




                                 8
p. 974.) Here, the jury’s instructions and verdict—part of the
record of conviction now included in the record on appeal5—
unquestionably establish that Binns was neither tried nor
convicted on a non-invalid theory of accomplice liability.
       To reiterate, section 1170.95 permits resentencing relief for
individuals found guilty of attempted murder only if they were
convicted under the natural and probable consequences doctrine
“or other theory under which malice is imputed to a person based
solely on the person’s participation in a crime.” At Binns’s trial
the court instructed the jury, pursuant to CALJIC No. 3.00, that
a principal in the crime includes those who aid and abet the
commission or attempted commission of the crime and that each
principal, regardless of the extent or manner of participation, is
equally guilty. It then instructed with CALJIC No. 3.01 that a
person aids and abets the commission or attempted commission
of a crime when he or she “(1) with knowledge of the unlawful
purpose of the perpetrator and [¶] (2) with the intent or purpose
of committing or encouraging or facilitating the commission of
the crime, and [¶] (3) by act or advice aids, promotes, encourages
or instigates the commission of the crime.”6 The court did not
give CALJIC No. 3.02 or any other instruction on accomplice
liability under the natural and probable consequences doctrine.
       With respect to the charge of attempted murder, the court
instructed that, to prove the offense, the People had to establish
“[a] direct but ineffectual act was done by one person towards
killing another human being;” and “[t]he person committing the

5     See footnote 2.
6      During deliberations the jury asked, “Are the law clauses
3.00 and 3.01 applicable to all counts[?]” The court answered,
“Yes.”



                                 9
act harbored express malice aforethought, namely a specific
intent to kill unlawfully another human being.” The court also
instructed on the meaning of “willful,” “deliberate” and
“premeditated” as alleged in connection with the attempted
murder charge.
       Based on the instructions given and the guilty verdict on
attempted willful, deliberate and premeditated murder, the jury
necessarily found that Binns, although not the shooter, was a
direct aider and abettor who acted with express malice—that is,
he knew his confederate intended to kill Hardaway when
shooting at him and encouraged or aided that unlawful act with
the intent of facilitating its commission. Malice was not imputed
to Binns. As such, he was ineligible for resentencing relief as a
matter of law, and his petition for resentencing was properly
denied without issuance of an order to show cause. (See People v.
Mancilla (2021) 67 Cal.App.5th 854, 864 [petitioner is ineligible
for relief as a matter of law if the record of conviction establishes
he or she was not convicted under a theory of liability affected by
Senate Bill 1437’s amendments to the law of murder].)
       Because there is no reasonable probability Binns would
obtain a more favorable result if the matter were remanded and
counsel appointed and given the opportunity to file a
memorandum supporting the petition, any errors in summarily
denying Binns’s petition were harmless. (See People v. Watson,
supra, 46 Cal.2d at p. 836.)




                                 10
                   DISPOSITION
The order denying Binns’s petition is affirmed.




                               PERLUSS, P. J.
We concur:



      SEGAL, J.



      FEUER, J.




                          11